Citation Nr: 0709544	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  04-33 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION


The veteran served on active duty from June 1972 to June 
1975.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.


FINDINGS OF FACT

1.  There is no competent medical nexus evidence of record 
indicating the veteran's PTSD is causally or etiologically 
related to his service in the military.

2.  There is no competent medical nexus evidence of record 
indicating the veteran's paranoid schizophrenia is causally 
or etiologically related to his military service.


CONCLUSION OF LAW

1.  The veteran's PTSD was not incurred or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2005); 38 C.F.R. §§ 3.1, 3.102, 3.159, 
3.301, 3.303, 3.304 (2006).

2.  Paranoid schizophrenia was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1131, 1132, 1137, 5103A, 5107(b), 5108 
(West 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of June 2002 and October 2003 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate his claims for service connection and of his and 
VA's respective duties for obtaining evidence, as well as 
requested that the veteran submit any additional evidence in 
his possession pertaining to his claims.

The June 2002 and October 2003 letters failed to discuss the 
law pertaining to the assignment of a disability rating or an 
effective date in compliance with Dingess/Hartman.  However, 
because the instant decision denies the veteran's claims for 
service connection for PTSD and paranoid schizophrenia, no 
disability rating or effective date will be assigned.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of initial, appropriate VCAA notices.  As such, 
there was no defect with respect to timing of the VCAA 
notice.

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, and reports of VA and 
private post-service treatment and VA examinations.  
Additionally, the claims file contains the veteran's own 
statements in support of his claims.  The Board has carefully 
reviewed such statements and perused the medical records for 
references to additional treatment reports not of record for 
the time period at issue, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
veteran's claims. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

To establish entitlement to service connection for PTSD, in 
particular, there must be medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV)); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service, to support a diagnosis 
of PTSD, will vary depending upon whether the veteran engaged 
in combat with the enemy.  Where it is determined, through 
recognized military citations or other supportive evidence, 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of his service, his lay testimony 
alone may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (as amended by 
64 Fed. Reg. 32,807-32808 (1999)) (effective March 7, 1997) 
(implementing the decision in Cohen v. Brown, 10 Vet. App. 
128 (1997)).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) (pertaining to combat veterans).  However, where 
the veteran did not engage in combat or the claimed stressor 
is noncombat-related, the record must contain service records 
or other credible sources that corroborate his testimony as 
to the occurrence of the claimed stressor.  See Moreau v. 
Brown, 9 Vet. App. 389 (1996); aff'd, 124 F. 3d 228 (Fed. 
Cir. 1997).

VA's General Counsel has held that the ordinary meaning of 
the phrase "engaged in combat with the enemy," as used in 38 
U.S.C.A. § 1154(b), requires that a veteran "have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99 (Oct. 18, 1999); 65 Fed. 
Reg. 6256-6258 (2000).  The General Counsel also indicated 
that the determination of whether a veteran engaged in combat 
with the enemy necessarily must be made on a case-by-case 
basis, and that absence from a veteran's service records of 
any ordinary indicators of combat service may, in appropriate 
cases, support a reasonable inference that he did not engage 
in combat; such absence may properly be considered "negative 
evidence" even though it does not affirmatively show that he 
did not engage in combat.  Id.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
statements or testimony as to the occurrence of the claimed 
stressor.  See, e.g., West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994).  See also Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence."
Also in Doran (and in West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994) and Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993)), the Court cited a provision of the VA ADJUDICATION 
PROCEDURE MANUAL M21-1 (M21-1), which since has been revised as 
to "Evidence of Stressors in Service" to read, in pertinent 
part, ... "[C]orroborating evidence of a stressor is not 
restricted to service records, but may be obtained from other 
sources."  Since the M21-1 October 1995 revision, the Court 
has held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence" generally means that the 
"appellant's testimony, by itself, cannot establish the 
occurrence of a noncombat stressor."  See Moreau, 9 Vet. 
App. at 389-395 (1996); Cohen 10 Vet. App. at 128.  See also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).



Analysis

PTSD

The veteran does not allege, and a review of his official 
military documentation contained in his claims file does not 
otherwise indicate, that he engaged in combat against enemy 
forces as contemplated by VA regulations.  His DD Form 214 
does not reflect that he received any decorations or medals 
indicative of involvement in combat.  And there is no other 
sufficient indication of combat service, either.  So the 
Board finds that he did not "engage in combat."  
Consequently, the evidentiary presumption of 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(f) does not apply.  
See VAOPGCPREC 12-99.  Therefore, any alleged stressors in 
service must be independently verified, i.e., corroborated by 
objective credible supporting evidence.  

The Board acknowledges that there is a diagnosis of PTSD on 
record.  However, this diagnosis cannot be relied upon 
because it was based on an unverified stressor.  In this 
regard, the Board notes that the RO made an attempt to verify 
the veteran's alleged stressors.  However, while the veteran 
responded to the RO's request for information regarding his 
alleged stressors, he did not provide sufficient information 
regarding his alleged stressors to permit for a search of the 
United States Armed Services Center for Research of 
Unit Records (USASCRUR) (now known as the United States Army 
and Joint Services Records Research Center (JSRRC)), such 
that VA could confirm any of his alleged stressors.  

The medical evidence of record shows that PTSD was first 
diagnosed in approximately 1999, many years after his 
discharge from the service.  Similarly, the veteran has not 
indicated that he had any relevant complaints or received 
treatment for PTSD prior to or since his last private 
treatment in June 2003.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  

Furthermore, the veteran's diagnosis of PTSD by A.V., M.D. 
was based on an unconfirmed history as reported by him during 
an interview, which the Board is not bound to blindly accept.  
See Swann v. Brown, 5 Vet. App. 229, 232-33 (1993) (where a 
veteran's alleged stressors are uncorroborated, the Board is 
not required to accept a recent diagnosis of PTSD as being 
the result of the veteran's service). Thus, the probative 
value of Dr. V's opinion is diminished.   See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993) (the Court rejected a 
medical opinion as "immaterial" where there was no 
indication the physician had reviewed relevant service 
medical records or any other relevant documents that would 
have enabled him to form an opinion on service connection on 
an independent basis).  

The question of whether he was exposed to a stressor 
in service is a factual determination, and VA adjudicators 
are not bound to accept uncorroborated accounts of stressors 
or medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  In determining whether the veteran currently has 
PTSD related to his service, it is the Board's responsibility 
to weigh and assess the credibility of the medical evidence 
of record.  See Evans v. West, 12 Vet. App. 22, 30 (1998); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   The Board 
may reject a medical opinion that is based on facts provided 
by the veteran that have previously been found to be 
inaccurate or because other facts in the record contradict 
the facts provided by the veteran that formed the basis for 
the opinion; however, the Board may not disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); see also Swann at 233.  
Nonetheless, the veteran's statements, alone, cannot 
establish the occurrence of a noncombat stressor.  See Reonal 
v. Brown, 5 Vet. App. 458, 494-95 (1993) (the presumption of 
credibility is not found to "arise" or apply to a statement 
to a physician based upon an inaccurate factual premise or 
history as related by the veteran).

In the absence of an independently confirmed stressor in 
service, the Board finds there is no basis for granting 
service connection for PTSD.  See 38 C.F.R. § 3.304(f).  
While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claim, so it must be denied because the preponderance of the 
evidence is unfavorable.  38 C.F.R. § 3.102.

Paranoid Schizophrenia

The Board finds that the preponderance of the evidence is 
also against the claim for service connection for paranoid 
schizophrenia, so this claim must be denied.  38 C.F.R. 
§ 3.102.  

There is no indication that the veteran had any psychiatric 
complaints while in service, or that he received treatment 
for a psychiatric disorder.  Likewise, his separation 
examination report showed a normal clinical psychiatric 
evaluation.  The absence of any relevant complaints or 
objective clinical findings during his service or at 
separation examination is very probative and given a lot of 
weight and credibility because this was at a time 
contemporaneous to the events in question.  See, e.g., Struck 
v. Brown, 9 Vet. App. 145, 155-56 (1996).

Moreover, there is no objective evidence of continuity of 
symptomatology during the intervening years after his 
discharge from service in 1975 and his initial treatment for 
a psychiatric disorder in 1999.  That was nearly 24 years 
after his military service ended.  See Savage, supra 
(requiring medical evidence of chronicity and continuity of 
symptomatology).  Additionally, none of the veteran's post-
service treatment records contain a medical opinion 
indicating his paranoid schizophrenia is a consequence of his 
service in the military.  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . ."). 

As such, there is no evidence that the veteran developed 
paranoid schizophrenia during or as a result of his service 
in the military.  See Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'"  Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).  

As a layman, the veteran simply does not have the necessary 
medical training and/or expertise to determine the cause of 
his paranoid schizophrenia.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  See, too, Savage v. Gober 10 
Vet. App. at 495-498, indicating that, even in situations of 
continuity of symptomatology after service, there still must 
be medical evidence relating the current conditions at issue 
to that symptomatology.  Id.  Because of this, his 
allegations, alone, have no probative value without medical 
evidence substantiating them.  So the preponderance of the 
evidence is against his claim, in turn, meaning the benefit-
of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  Here, there is not; rather, mostly 
evidence against the claim, so it must be denied.  38 C.F.R. 
§ 3.102.


ORDER

Service connection for PTSD is denied.

Service connection for paranoid schizophrenia is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


